Citation Nr: 1037723	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-38 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability 
(characterized as dermatitis).

2.  Entitlement to service connection for a low back disability 
(characterized as back strain).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim of service 
connection for a skin disability (characterized as dermatitis).  
The Veteran disagreed with this decision later in November 2005.  
A Statement of the Case (SOC) was issued in December 2006.  He 
perfected a timely appeal on this claim later in December 2006.

This matter also is on appeal of a September 2006 rating decision 
in which the RO denied the Veteran's claim of service connection 
for a low back disability (characterized as back strain).  The 
Veteran disagreed with this decision later in September 2006.  An 
SOC was issued in February 2008.  He perfected a timely appeal on 
this claim later in February 2008.

This matter also is on appeal of a May 2008 rating decision in 
which the RO denied the Veteran's claim of service connection for 
sinusitis.  The Veteran disagreed with this decision later in May 
2008.  An SOC was issued in February 2009.  He perfected a timely 
appeal on this claim in March 2009.

This matter finally is on appeal of a January 2009 rating 
decision in which the RO denied the Veteran's claim of service 
connection for carpal tunnel syndrome of the left wrist.  The 
Veteran disagreed with this decision later in January 2009.  An 
SOC was issued in August 2009.  He perfected a timely appeal on 
this claim later in August 2009.

A Travel Board hearing was held at the RO in August 2010 before 
the undersigned Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran contends that he is entitled to service connection 
for a skin disability (characterized as dermatitis), a low back 
disability (characterized as back strain), sinusitis, and for 
carpal tunnel syndrome of the left wrist.  He specifically 
contends that he incurred a skin disability as a result of an 
allergy to wool uniforms and blankets used during active service 
in the U.S. Navy.  He also contends that he injured both his low 
back and left wrist when he fell down a ladder aboard his ship 
while in the Navy.

During the August 2010 hearing the Veteran informed VA for the 
first time that was currently in receipt of Social Security 
Administration (SSA) disability benefits.   No SSA disability 
records are associated with the claims file.  VA has a duty to 
assist the Veteran in obtaining relevant records, including those 
held by a Federal department or agency.  38 U.S.C.A. § 5103A(b).  
The Board has taken into consideration whether a remand is 
necessary as to all of the disabilities on appeal to obtain SSA 
records.  Recently the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) provided guidance as to VA's duty to 
assist in obtaining SSA records, as follows:  

The legal standard for relevance requires 
VA to examine the information it has 
related to the medical records and if there 
exists a reasonable possibility that the 
records could help the veteran substantiate 
his claim for benefits, the duty to assist 
"  When a SSA decision pertains to a 
completely unrelated medical condition and 
the veteran makes no specific allegations 
that would give rise to a reasonable belief 
that the medical records may nonetheless 
pertain to the injury for which the veteran 
seeks benefits, relevance is not 
established. There must be specific reason 
to believe these records may give rise to 
pertinent information to conclude that they 
are relevant. . . .In close or uncertain 
cases, the VA should be guided by the 
principles underlying this uniquely pro-
claimant system. VA has a duty to assist 
veterans and is required to "fully and 
sympathetically develop the veteran's claim 
to its optimum before deciding it on the 
merits." McGee, 511 F.3d at 1357 (citation 
and internal quotation marks omitted).   

Golz v. Shinseki, 590 F.3d 1317,1223 (Fed. Cir. 2010)

In the instant case the Veteran testified that his SSA disability 
was related to some of the disabilities which are the subject of 
this appeal.  August 2010 Board hearing transcript at 26.  At one 
point he referred to his back disability, but his reference is 
not so clear as for the Board to determine that the only 
disability related to his reported SSA benefits is that of his 
back.  As it is uncertain what disability or disabilities are 
relevant to his SSA disability claim, the Board must remand all 
claims.  

Additionally, during the Board hearing the Veteran identified 
four private treatment providers and has, since that hearing, 
provided VA with treatment records from these four providers.  
During the hearing, however, he indicated that he had received 
treatment from one or more of these providers prior to first 
receiving treatment from VA.  August 2010 Board hearing 
transcript at 18.  He testified that he first began receiving 
treatment through VA in 1994.  Id. at 23-24.  The records 
provided by the Veteran do not predate 1994.  Hence, on remand, 
VA should provide assistance to the Veteran in obtaining relevant 
records from those providers.  Similarly, the claims file does 
not reflect any VA treatment of the Veteran prior to the year 
2000.  On remand, any outstanding VA treatment records must be 
added to the claims file.  

In a separate matter, the Board notes that in March 2009 the RO 
requested a peripheral nerves examination for the Veteran's 
claimed carpal tunnel syndrome of the left wrist.  This request 
included a request for nerve conduction studies to confirm a 
diagnosis of carpal tunnel syndrome and asked that the examiner 
specify the nerve involved.  Also requested was a medical opinion 
as to whether any carpal tunnel syndrome of the left wrist was as 
likely as not related to the use of a typewriter and teletype 
machine during the Veteran's service.  

An examination, including an electromyograph (EMG) study, was 
conducted that same month.  The report provided is inadequate for 
several reasons.  First, the examiner's diagnosis is somewhat 
vague.  He diagnosed "carpal tunnel syndrome history left 
wrist" referred to positive Tinel sign, and also referred to EMG 
study results of "no electrophysiological evidence of LT carpal 
tunnel syndrome, a LT ulnar neuropathy, a Lt C5-8 radiculopathy, 
or a diffuse sensorymotor neuropathy in the LT upper extremity."  
The examiner did not provide the requested etiology opinion.  The 
Board finds that further action at the RO level is necessary to 
remedy this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request any records 
that may be in SSA's possession regarding the 
Veteran's SSA disability benefits claim.  A 
copy of any response(s) from SSA, to include 
a negative reply, should be associated with 
the Veteran's claims file.  

2.  Send a letter to the Veteran and his 
representative requesting that addresses the 
following:  

(a)  Request that the Veteran identify all 
private treatment providers who have treated 
him for a skin disability (characterized as 
dermatitis), a low back disability 
(characterized as back strain), sinusitis, or 
for carpal tunnel syndrome of the left wrist 
since his service separation.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  
Specifically, ask the Veteran to provide 
a separate signed medical records 
release form for each of the following 
physicians: Dr. Cook, Dr. Rhyne, Dr. 
Frei, and Dr. McQueen.  A copy of any 
response(s), to include a negative reply and 
any records obtained, should be included in 
the claims file and communicated to the 
Veteran.  

(b)  Request that the Veteran identify all VA 
treatment facilities where he has received 
treatment and the years during which he 
received such treatment.  Then obtain all 
outstanding VA treatment records and 
associated the records with the claims file.  
The request for VA records must include a 
request for records of treatment prior to the 
year 2000.  

3.  Contact the VA Medical Center in 
Montgomery, Alabama, and request that the VA 
examiner who conducted the Veteran's VA 
peripheral nerves examination on March 30, 
2009, provide an addendum to this examination 
report.  The claims file must be provided to 
this examiner for review and the examiner 
must annotate the report as to whether the 
claims file was reviewed.  After reviewing 
the claims file, this VA examiner is asked to 
provide the following:  

(a)  Clarify the diagnosis of left carpal 
tunnel syndrome; explain the use of the word 
"history" in his previous diagnosis; 
explain the examination results as well as 
the EMG findings with regard to the 
diagnosis; state over what period of time the 
Veteran has had carpal tunnel syndrome of the 
left wrist; and identify the nerve involved.  

(b)  Provide an opinion as to whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that the Veteran has 
carpal tunnel syndrome of the left wrist 
which had onset during or was caused by his 
active service.  The examiner must provide a 
complete rationale for any opinion(s) 
expressed in this addendum.

4.  If, and only if, the VA examiner who 
conducted the Veteran's March 30, 2009, 
peripheral nerves examination is not 
available, then schedule the Veteran for 
another appropriate examination to determine 
the nature and etiology of his carpal tunnel 
syndrome of the left wrist.  The claims file 
must be provided to the examiner for review 
and the examiner must annotate his or her 
report as to whether the claims file was 
reviewed..  Based on a the examination 
results and review of the claims file, the 
examiner is asked to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that carpal tunnel syndrome of the left 
wrist, if diagnosed, had onset during or was 
caused by the Veteran's active service.  The 
examiner must also identify the nerve 
involved.  A complete rationale must be 
provided for any opinion expressed.

5.  After ensuring that the above requested 
development is completed satisfactorily, 
readjudicate the Veteran's claims of service 
connection for a skin disability 
(characterized as dermatitis), a low back 
disability (characterized as back strain), 
sinusitis, and for carpal tunnel syndrome of 
the left wrist.  If the benefits sought on 
appeal are not granted in full, provide the 
Veteran and his service representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

